        Case 2:20-cv-03649-PBT Document 39-2 Filed 01/19/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                  :
 POLYSCIENCES, INC.                               :
                                                  :
                        Plaintiff,                :
                                                  :      Civil Action No. 2:20-cv-03649-PBT
                v.                                :
                                                  :
 JOSEPH T. MASRUD,                                :
                                                  :
                        Defendant.
                                                  :
                                                  :

                    PLAINTIFF’S REPLY IN SUPPORT OF ITS
               MOTION TO COMPEL COMPLIANCE WITH SUBPOENA

       Plaintiff Polysciences, Inc. (“Polysciences”) submits this reply to address various

misstatements of Mathew Griffin in describing exchanges with Polysciences and counsel regarding

the subpoena in question. Polysciences believes it important for the Court to receive an accurate

description of the significant meet-and-confer efforts undertaken by Polysciences, and that an

accurate understanding of the issues at hand underscores the necessity of compelling Mr. Griffin’s

compliance with the subpoena.

       Since issuing the subpoena on August 28, 2020, by phone, email, or otherwise, counsel for

Polysciences have spent over 11 hours on 14 different dates conferring with Mr. Griffin’s counsel

or Mr. Griffin himself (after he terminated his counsel's representation) regarding subpoena and

Mr. Griffin’s assorted concerns and objections to complying with it. This does not include briefing

related to the current motion. Polysciences followed this extraordinarily patient approach in light

of Mr. Griffin’s pro se status. Much of this background is detailed in Polysciences’ motion to

compel Mr. Griffin’s compliance with the subpoena. See generally Dkt. No. 26.

       Polysciences only filed the current motion when it became clear that its extraordinary

patience would not lead to a resolution. And yet, Mr. Griffin accuses Polysciences of bad faith.
        Case 2:20-cv-03649-PBT Document 39-2 Filed 01/19/21 Page 2 of 4




Mr. Griffin claims that his documents duplicate those produced by Mr. Masrud, yet his initial

production included incriminating text messages with Mr. Masrud that Mr. Masrud omitted. Mr.

Griffin admits that his computer likely still contains Polysciences’ confidential and proprietary

information, yet he refuses to turn it over for forensic examination. Mr. Griffin complains about

the cost and time associated with reviewing ESI from his computer for production, yet he declines

Polysciences’ offer to accept production of his computer for forensic review at Polysciences’ cost.

He has admitted to possessing information directly relevant to the misappropriation claims at issue,

yet hides behind assertions of confidentiality of Serochem LLC, which he and Mr. Masrud formed

for the purpose of competing with Polysciences with misappropriated trade secrets and

confidential information.

       The bottom line is that Mr. Griffin and his colleague Mr. Masrud seek to paint a false

narrative of oppression by Polysciences when the reality is that they both participated in the

misappropriation of Polysciences’ trade secrets and confidential information. It is no coincidence

that both Mr. Griffin and Mr. Masrud’s partnership extends to falsely accusing Polysciences of

bad faith and dragging their feet on discovery.

       With neither the facts nor the law supporting their position, Mr. Griffin and Mr. Masrud

falsely accuse Polysciences of bad faith while seeking to avoid as much as possible producing

materials that evidences their misappropriation. Enough is enough. Polysciences respectfully

requests that the Court compel Mr. Griffin to comply with the subpoena.




                                                  2
       Case 2:20-cv-03649-PBT Document 39-2 Filed 01/19/21 Page 3 of 4




Dated: January 19, 2021            Respectfully submitted,

                                   /s/ Eric E. Reed
                                   Eric E. Reed
                                   Fox Rothschild LLP
                                   2000 Market Street, 20th Floor
                                   Philadelphia, PA 19103
                                   (215) 299-2741 - direct
                                   (215) 299-2150 - fax
                                   EReed@foxrothschild.com
                                   Attorneys for Plaintiff Polysciences, Inc.




                                      3
        Case 2:20-cv-03649-PBT Document 39-2 Filed 01/19/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, on the below date, he filed the foregoing with the

Court using the ECF system, which will provide notice and a copy to counsel of record.



Date: January 19, 2021                                      /s/ Eric E. Reed
